              Case 1:19-cv-10023-KPF Document 51 Filed 02/05/20 Page 1 of 1
Christopher J. Clark                                                53rd at Third
Direct Dial: 212.906.1350                                           885 Third Avenue
chris.clark@lw.com                                                  New York, New York 10022-4834
                                                                    Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                    www.lw.com

                                                                    FIRM / AFFILIATE OFFICES
                                                                    Beijing         Moscow
                                                                    Boston          Munich
                                                                    Brussels        New York
                                                                    Century City    Orange County
                                                                    Chicago         Paris
                                                                    Dubai           Riyadh
                                                                    Düsseldorf      San Diego
                                                                    Frankfurt       San Francisco
February 5, 2020                                                    Hamburg         Seoul
                                                                    Hong Kong       Shanghai
                                                                    Houston         Silicon Valley
                                                                    London          Singapore
VIA ECF                                                             Los Angeles     Tokyo
The Honorable Katherine Polk Failla                                 Madrid          Washington, D.C.
United States District Court                                        Milan

Southern District of New York
40 Foley Square
New York, NY 10007



                     Re: Petróleos de Venezuela, S.A. v. MUFG Union Bank, N.A.,
                         No. 19-cv-10023 (S.D.N.Y.)

Dear Judge Failla:

        We represent defendants in the above-captioned matter. We respectfully request that the
Court permit representatives of holders of the 2020 Notes, the trustee, and the collateral agent to
listen by telephone to the conference scheduled for tomorrow, February 6, 2020, at 4:00 p.m.
These individuals would not be appearing as counsel or speaking at the conference; they would
only listen to the proceedings.

      I and other counsel of record for defendants will attend the conference in person.
Counsel for plaintiffs consent to this request.

      We thank the Court for its consideration of this request, and are available at the Court’s
convenience to answer any questions.

                                                             Very truly yours,

                                                             /s/ Christopher J. Clark

                                                             Christopher J. Clark
                                                             of LATHAM & WATKINS LLP



cc: All counsel of record (via ECF)
